Title: List of Persons, 1790
From: Washington, George
To: 

 

[1790]

A List of persons who have applied for diplomatic appointments—or who appear to be qualified for them.

          
            New York
            {
            Robt R. Livingston Esqr.
          
          
            Colo. William Smith ap.
          
          
            Paul R. Randall Esqr. ap.
          
          
            Colo. Jo. Franks ap.
          
          
            Pennsya
            {
            William Barton Esqr. ap.
          
          
            Wm Temple Franklin Esqr. ap.
          
          
            Tench Coxe Esqr.
          
          
            Solomon Bush Esqr. ap.
          
          
            Virga
            {
            Cyrus Griffin Esqr. ap.
          
          
            Arthur Lee Esqr.
          
          
            So. Carolina
            {
            Govr Pinckney ap.
          
          
            Georgia
            
            John Houston Esqr.
          
          
            Govr Johnson—No. C:
            
            
          
          
            Genl Schuyler
            
            
          
          
            Chancellor Livingston
            
            
          
          
            Chas Carroll-Carrolton
            
            
          
          
            Genl Lincoln.
            
            
          
          
            Chas Thompson
            
            
          
          
            Colo. Pickering
            
            
          
        
